 1   Gregory M. Fox, State Bar No. 070876
     Joanne Tran, State Bar No. 294402
 2   Heidi G. Kim, State Bar No. 306641
     BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
 3
     The Waterfront Building
 4   2749 Hyde Street
     San Francisco, California 94109
 5   Telephone: (415) 353-0999
     Facsimile: (415) 353-0990
 6   Email:      gfox@bfesf.com
                 jtran@bfesf.com
 7
                 hkim@bfesf.com
 8

 9   Attorneys for Defendant
     OFFICER DENNIS MALLY
10

11

12                                         UNITED STATES DISTRICT COURT

13                                      NORTHERN DISTRICT OF CALIFORNIA

14
     RON FRANKLIN, an individual                                Case No. 4:17-cv-00789-HSG
15
             Plaintiff,
16
     v.                                                         STIPULATION AND ORDER TO EXTEND
17
                                                                EXPERT DISCOVERY DEADLINES
18   CITY OF SAN LEANDRO, a municipal
     corporation; DENNIS MALLY, individually
19   and in his capacity as an officer for the San
     Leandro Police Department; and DOES 1-25,
20   inclusive, individually, jointly and severally,
21
             Defendants.
22                                                              Hon. Haywood S. Gilliam, Jr.

23

24            Pursuant to Federal Rules of Civil Procedure Rule 16(b)(4), and the Scheduling Order issued by

25   United States District Judge Haywood S, Gilliam Jr. on September 27, 2018 (the “Scheduling Order”),

26   (Dkt. No. 37.) Plaintiff RON FFRANKLIN and Defendant DENNIS MALLY by and through

27   undersigned counsel, hereby jointly stipulate and move to extend expert discovery deadlines for good

28   cause as follows:

                                                                  1
     STIPULATION AND ORDER TO EXTEND EXPERT DISCOVERY DEADLINES
     Franklin v. City of San Leandro, et al. U.S.D.C. Northern District Case No.: 4:17-cv-00789-HSG
 1            1.      Pursuant to the Scheduling Order, the cut-off for:

 2                            Exchange of opening expert reports is March 12, 2019.
 3                            Exchange of rebuttal expert reports is March 27, 2019.
 4                            Close of expert discovery is April 11, 2019.
 5             2.     The parties have met and conferred and agree that an additional 30 days extension is

 6   necessary to permit the parties to sufficiently complete expert discovery.

 7             3.     This is the first request to continue expert discovery deadlines. This extension will not

 8   affect the trial date or any other dates previously set by the Court.

 9             4.     For the reasons set forth above, the parties respectfully request that this Court continue the

10   previously set expert discovery deadlines as follows:

11                            Exchange of opening expert reports to April 11, 2019.
12                            Exchange of rebuttal expert reports to April 26, 2019.
13                            Close of expert discovery to May 10, 2019.
14            IT IS SO STIPULATED AND REQUESTED THROUGH THE PARTIES’ COUNSELS OF

15   RECORD.

16

17   Dated: March 8, 2019                                     BERTRAND, FOX, ELLIOT, OSMAN & WENZEL

18
                                                              By:              /s/ Joanne Tran
19                                                                      Gregory M. Fox
                                                                        Joanne Tran
20
                                                                        Heidi Kim
21                                                                      Attorneys for Defendant
                                                                        OFFICER DENNIS MALLY
22

23   Dated: March 8, 2019                                     LAW OFFICES OF JOHN L. BURRIS

24
                                                              By:              /s/ K. Chike Odiwe
25                                                                      John L. Burris
                                                                        DeWitt Lacy
26                                                                      K. Chike Odiwe
27                                                                      Attorneys for Plaintiff
                                                                        RON FRANKLIN
28

                                                                    2
     STIPULATION AND ORDER TO EXTEND EXPERT DISCOVERY DEADLINES
     Franklin v. City of San Leandro, et al. U.S.D.C. Northern District Case No.: 4:17-cv-00789-HSG
 1                                             ATTORNEY ATTESTATION

 2            I hereby attest that I have on file all holograph signatures for any signatures indicated by a

 3   conformed signature (“/s/”) within this E-filed document or have been authorized by Plaintiff’s counsel

 4   to show their signature on this document as /s/.

 5   Dated: March 8, 2019                                         By:      /s/ Joanne Tran
                                                                           Joanne Tran
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                  3
     STIPULATION AND ORDER TO EXTEND EXPERT DISCOVERY DEADLINES
     Franklin v. City of San Leandro, et al. U.S.D.C. Northern District Case No.: 4:17-cv-00789-HSG
 1                                                           ORDER

 2            GOOD CAUSE APPEARING THEREFORE, and the parties’ having stipulated to the same, the

 3   following deadlines have been extended to 30 days:

 4                            Exchange of opening expert reports is April 11, 2019
 5                            Exchange of rebuttal expert reports is April 26, 2019.

 6                            Close of expert discovery is May 10, 2019.

 7

 8            IT IS SO ORDERED.

 9

10

11   Dated: March 11, 2019
                                                                         Hon. Haywood S. Gilliam, Jr.
12                                                                    UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                  4
     STIPULATION AND ORDER TO EXTEND EXPERT DISCOVERY DEADLINES
     Franklin v. City of San Leandro, et al. U.S.D.C. Northern District Case No.: 4:17-cv-00789-HSG
